Citation Nr: 1137197	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a dislocation of the left wrist with arthrodesis, prior to August 26, 2010.

2.  Entitlement to a rating in excess of 50 percent for residuals of a dislocation of the left wrist with arthrodesis, from August 26, 2010.

3.  Entitlement to a rating in excess of 10 percent for left lateral femoral cutaneous nerve palsy secondary to a bone graft, prior to August 26, 2010.

4.  Entitlement to a rating in excess of 20 percent for left lateral femoral cutaneous nerve palsy secondary to a bone graft, from August 26, 2010.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PSTD), depression, and an anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to August 1982, and from May 1990 to January 1993.  This service included assignment to the Kingdom of Saudi Arabia during Operation Desert Shield/Storm.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  After appealing to the Board, the appellant provided testimony before the Board by videoconference from the RO in January 2009.  A transcript of the hearing is associated with the claims file.

Following the hearing, the Board issued a Decision/Remand in June 2009.  In that action, the Board reopened the appellant's claim for entitlement to service connection for PTSD, depression, and an anxiety disorder.  All three issues were then remanded to the RO via the Appeals Management Center (AMC) for additional development.  Additionally, the two increased rating issues were also returned to the RO for development.  Finally, the sixth issue on appeal, that dealing with hypertension, was denied.  

After the Board remanded the remaining five issues to the AMC for additional development, the AMC, in December 2010, issued a rating action.  In that rating action, a 50 percent disability rating was assigned for the left wrist disability and a 20 percent disability rating was awarded for the left hip/nerve condition.  All issues have since been returned to the Board for appellate review.  The Board would note that it has bifurcated the increased ratings claims into "staged" ratings since the AMC did not award the increased ratings back to the date of the claim for either condition.  

During the hearing, the appellant and his representative indicated that another claim for entitlement to a total disability rating based on individual unemployability (TDIU) had either been filed or, if not, might be filed in the near future.  To the extent that his testimony raised the issue of entitlement to TDIU, the matter is referred to the RO for the appropriate consideration.

In a February 2011 statement submitted to the VA, the appellant disagreed with the effective dates that were assigned with respect to the increased ratings awarded for the left wrist disabilities.  The Board notes that whether the appellant is entitled to greater evaluations prior to the effective dates assigned is encompassed within the increased ratings claims.  As such, a notice of disagreement on this matter is not necessary at this time.  

Finally, to the extent that the appellant has requested that his case be expedited due to financial hardship, the Board notes that while the appellant has been asked to provide corroborating documentation concerning the purported financial hardship, said documents have not been forthcoming.  As the appellant has not shown why his claim should be advanced on the docket, the appellant's motion for advancement is denied in accordance with 38 C.F.R. § 20.900 (2011).  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated on the front page of this action, and briefly discussed in the Introduction, the appellant originally requested that a disability rating in excess of 40 percent be assigned for his left wrist disability (dislocation of the left wrist with arthrodesis).  This condition has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5214 (2011).  To qualify for the minimum compensable evaluation of 30 percent (major)/20 percent (minor) disabling available under Diagnostic Code 5214 (wrist ankylosis) for major joints, the service-connected disability must be manifested by favorable ankylosis of 20 to 30 degrees of dorsiflexion.  The next higher evaluation of 40 percent (major)/30 percent (minor) disabling is available where the veteran's wrist ankylosis is in any other position except favorable.  Finally, the maximum evaluation of 50 percent (major)/40 percent (minor) disabling is available under Diagnostic Code 5214 where the veteran's ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  The appellant's left wrist is his nondominant or minor wrist.  

After the appellant underwent VA medical examinations of the wrist in the latter half of 2010, the results were forwarded to the AMC and they were included in the claims folder for review.  Following a review of the evidence, the AMC awarded a 50 percent disability rating for the minor left wrist disability.  This was done even though, on first blush, it appears that the maximum disability rating that could be assigned for the left wrist disability, pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5214 (2011) was 40 percent.  A review of the rating action that implemented the award reveals that the AMC recognized that the left wrist was the minor, nondominant wrist, and that an extraschedular evaluation was not used to raise the disability rating to 50 percent.  

Pursuant to 38 U.S.C.A. § 5104(a) and (b) (West 2002), the VA will provide the appellant a timely notice of its decisions.  Said notice will include an explanation of the procedures for obtaining review of the decision, and where a benefit has been denied, the notice shall include a statement of the reasons for the decision and a summary of the evidence considered by the VA.  In this instance, the AMC issued the rating action of December 2010 and then provided a Supplemental Statement of the Case (SSOC) in January 2011.  A review of both documents fails to provide an explanation as to how the AMC determined that it would assign a 50 percent disability rating for the left wrist condition when such a percentage for a minor appendage is not contemplated by the rating criteria.  Because there is a lack of clarity in the rating action and the SSOC and since the information is needed in making a determination on the appellant's claim, these two issues will be returned to the AMC so that clarification may be obtained.

Additionally, when the Board remanded the claim in June 2009, the Board requested that additional medical testing and examination occur with respect to the service-connection issues and the left thigh/nerve increased rating claim.  More specifically, a medical examiner was asked to provide an opinion as to whether any found psychiatric disorder was related to or caused by the appellant's military service.  The appellant underwent a VA psychiatric examination in September 2010.  The examiner found, with respect to the PTSD claim, that the reported stressor was consistent with what might be reported by an individual with PTSD.  Nevertheless, the examiner then found that the appellant was not suffering from PTSD but was instead suffering from a mood disorder that was the result of his general medical condition and health problems.  These health problems and general medical conditions include his current service-connected disabilities - the left wrist disability and the left hip/nerve disorder.  Yet, the examiner did not provide any type of clarification as to whether the diagnosed psychiatric disorder was secondary to his service-connected disabilities or some other nonservice-connected disorders.  Moreover, the examiner did not specifically state that the appellant was not suffering from an anxiety disorder or depression.  

After reviewing all of the above information, it is the determination of the Board that the medical evidence of record does not provide the Board with enough medical data needed in order to determine whether the appellant should be awarded service connection for any type of psychiatric disorder.  That is, because the most recent VA medical opinion does not consider whether service connection may be granted on a secondary basis and whether the appellant is actually suffering from psychiatric disorders that he has been treated for in the past.  As such, the Board finds that the examination results are inadequate for rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should be returned so that a more complete opinion with a rationale may be obtained.

The other issues now on appeal involve entitlement to an increased evaluation for a left lateral femoral cutaneous nerve palsy.  Prior to August 26, 2010, the disability was assigned a 10 percent rating, and from August 26, 2010, the condition was assigned a 20 percent disability evaluation.  These ratings were assigned pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 8526 (2011).  This rating code provides for rating paralysis of the quadriceps extensor muscles, assigning a 40 percent rating for complete paralysis.  For incomplete paralysis, a 30 percent rating is warranted if the paralysis is severe; a 20 percent rating is assigned for moderate paralysis; mild paralysis warrants a 10 percent rating.  Id.  When rating peripheral nerve disorders, if the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. at Note.

The record reflects that the appellant underwent an examination of the left hip and thigh in August 2010.  The examiner reported that there was left cutaneous nerve palsy and that the left lower extremity caused pain and weakness.  However, the examiner did not describe whether there was complete, moderate, or mild paralysis of the nerve.  After reviewing the above information gleaned from the August 2010 examination report, it is the determination of the Board that the medical evidence of record does not provide the Board with enough medical data needed in order to determine whether the appellant should be awarded an increased rating for the nerve disability.  As such, the Board finds that the examination results are inadequate for rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should be returned so that a more complete opinion with a rationale may be obtained.

Moreover, effective July 13, 2010 (during the course of this appeal), VA amended 38 C.F.R. § 3.304(f) (PTSD) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843- 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3).  Because the appellant's claim has not been considered under the above-change, the claim must be returned to the RO/AMC.

Next, the appellant, during his hearing before the Board, indicated that he had applied for Social Security Administration (SSA) benefits and that said benefits had been denied.  He further stated that he had appealed the SSA determination and that he anticipated a decision in his favor.  A review of the claims file shows that the VA has obtained the appellant's SSA records minus any decisions that have been promulgated with respect to the appellant's ongoing claim.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, while the VA has SSA associated medical records, there is no indication that any effort has been made to secure any SSA decisions awarding or denying the appellant benefits.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that any SSA decisions may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records that are not already of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA treatment records dating from August 2010 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received, that are not already of record, for the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).  

2.  The RO/AMC should associate with the claims folder VA medical records pertaining to the appellant, which are not already of record and which date from August 1, 2010, to the present.  

3.  The RO/AMC should obtain and associate with the claims file the Social Security Administration (SSA) decisions that have either denied or granted benefits to the appellant as well as any records, including medical records, that were received by SSA after June 2008.  

4.  After the above three taskings have been completed, the AMC/RO must again schedule the appellant for a VA psychiatric examination so that a determination may be made as to the correct diagnosis of any psychiatric disorder.

If a diagnosis of PTSD is appropriate, the VA examiner should state whether that disorder was caused by an in-service stressor.  The examiner should indicate whether the stressor is based on "fear of hostile military or terrorist activity," which means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843- 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3).

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder (such as a mood disorder, an anxiety disorder, or a major depressive disorder), the examiner must proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the non-PTSD condition is related to the appellant's military service or any incident therein.  The examiner must also provide an opinion as to whether the diagnosed psychiatric disorder is due to or was caused by his two service-connected disorders (left wrist ankylosis and left lateral femoral cutaneous nerve palsy).  Also, the examiner should opine as to whether the appellant's psychiatric disability was permanently aggravated (i.e., increased in pathology or symptomatology) beyond the natural progress by the appellant's service-connected disabilities.  

Next, the examiner should express an opinion as to whether the depression and anxiety, which were diagnosed during the claim period, but which may (or may not) be currently diagnosed, began in or are related to service.  If not, the examiner should express an opinion as to whether the previously diagnosed depression and anxiety were due to or caused by the service-connected disabilities.  If not, were they permanently aggravated by the appellant's service-connected disabilities.  If it is determined that the appellant no longer suffers from anxiety or depression, the examiner should reconcile the diagnosis found with those diagnoses and any other psychiatric diagnoses of record.  

The report of the examination should include a complete rationale for all opinions expressed.  Any diagnoses should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the VA examiner prior to the examination.  The VA examiner should note this has been accomplished in the examination report.  

5.  After the tasking one through three have been completed, the RO/AMC shall afford the appellant an appropriate VA examination concerning the severity of the appellant's left wrist ankylosis and left lateral femoral cutaneous nerve palsy.  The claims file must be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected left wrist ankylosis and left lateral femoral cutaneous nerve palsy.

Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to any additional limitation of motion that could result during flare-ups or on use.  The examiner should further comment on whether the appellant essentially has lost the use of left hand as a result of the service-connected disability, and whether the function of the hand would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  

For each affected nerve or nerve group, the examiner should indicate whether the paralysis is complete or incomplete; if the paralysis is incomplete, the examiner should describe, for each nerve or nerve group affected, the manifestations of the incomplete paralysis (mild or moderate), after conducting any appropriate testing, including strength and sensory testing.

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC/RO should readjudicate all of the issues now on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The SSOC should discuss whether service connection for an acquired psychiatric disorder may be granted and this discussion should include whether service connection may be granted on a secondary basis, i.e., service connection for a psychiatric disorder secondary to a service-connected disability.  Additionally, the SSOC must specifically explain, when rating the appellant's left wrist disability, how the RO/AMC applied the rating criteria used, whether an extraschedular evaluation was assigned, and how it assigned a disability evaluation in excess of the maximum allowed by 38 C.F.R. Part 4, Diagnostic Code 5214 (2011), for the nondominant left wrist.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to attend the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


